Case 2:16-cv-00508-TFM-B Document 166 Filed 12/20/18 Page 1 of 4                      PageID #: 4885




                  IN THE UNITED STATES DISTRICT COURT FOR THE
               SOUTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION

 ANGELA CARTER, ELLA VALRIE,                   )
 and DORA BLACKMON, individually               )
 and on behalf of all others similarly         )
 situated,                                     )
                                               )
         Plaintiffs,                           )
                                               )
 v.                                            )       Civil Action No.: 2:16-cv-508-TM-B
                                               )
 L’ORÉAL USA, INC., and SOFT                   )
 SHEEN-CARSON, LLC,                            )
                                               )
         Defendants.                           )

      PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO
     EXCLUDE THE EXPERT REPORT AND TESTIMONY OF DEFENDANTS’ EXPERT
                               MORT WESTMAN

         COME NOW the Plaintiffs, Angela Carter, Ella Valrie and Dora Blackmon (collectively

 “Plaintiffs”) and file this Request for Judicial Notice in Support of Motion to Exclude the Expert

 Report and Testimony of Defendants’ Expert Mort Westman and, in support thereof, would state

 as follows:

         1.     FEDERAL RULE OF EVIDENCE 201 authorizes federal courts to take judicial notice

 of facts that are “not subject to reasonable dispute” because they “can be accurately and readily

 determined from sources whose accuracy cannot reasonably be questioned” of accurate and

 ready determination by resort to sources whose accuracy cannot be reasonably questioned.”

 FED. R. EVID. 201(b)1. “The court may take judicial notice at any stage of the proceeding.” FED.




 1
  “The court may judicially notice a fact that is not subject to reasonable dispute because it: (1) is
 generally known with the trial court’s territorial jurisdiction; or (2) can be accurately and readily
 determined from sources whose accuracy cannot reasonably be questioned.” FED.R.EVID. 201(b).
Case 2:16-cv-00508-TFM-B Document 166 Filed 12/20/18 Page 2 of 4                       PageID #: 4886




 R. EVID. 201(d).2 It is well-settled that a court may take judicial notice of the existence of matters

 of public record, including proceedings in other courts. See F.D.I.C. v. north Savannah

 Properties, LLC, 686 F.3d 1254, 1257 n.1 (11th Cir. 2012) (citing Coney v. Smith, 738 F.2d

 1199, 1200 (11th Cir. 1984)); see also Keith v. DeKalb Cty., Ga., 749 F.3d 1034, 1041 & n.18

 (11th Cir. 2014) (taking judicial notice of records from DeKalb County's Superior Court Online

 Judicial System).3 District courts have considerable discretion to take judicial notice of public

 records. See Dippin' Dots, Inc. v. Frosty Bites Distribution, LLC, 369 F.3d 1197, 1204-05 (11th

 Cir. 2004) (explaining that a district court “may take judicial notice of appropriate adjudicative

 facts at any stage in a proceeding” and that it “has wide discretion” to do so).

        2.      Defendants cannot reasonably dispute the authenticity of Exhibits “A”, “B”, and

 “C” as they are matters of public record; specifically:

        A.            Order [DE 149] - Wright v. Farouk Systems, Inc., 3:09-cv-00092 (N.D. Ga.
                      Dec. 21, 2011) – a copy of which is attached hereto as Exhibit “A”.

        B.            Expert Report of Mort Westman (April 12, 2010) [DE 50-1] - Wright v.
                      Farouk Systems, Inc., 3:09-cv-00092 (N.D. Ga.) – a copy of which is
                      attached hereto as Exhibit “B”.

        C.            Supplemental Expert Report of Mort Westman (Oct. 3, 2011) [DE 130-1] -
                      Wright v. Farouk Systems, Inc., 3:09-cv-00092 (N.D. Ga.) – a copy of which
                      is attached hereto as Exhibit “C”.

        3.      Judicial notice of Exhibits “A”, “B”, and “C” is particularly appropriate here

 2
   The taking of judicial notice is mandatory when a party (1) requests it and (2) the necessary
 information is supplied. FED.R.EVID. 201(d).
 3
   See also Garfield v. NDC Health Corp., 466 F.3d 1255, 1260 n.2 (11th Cir. 2006) (taking
 judicial notice of documents filed with the U.S. Securities and Exchange Commission); see also
 Cash Inn of Dade, Inc. v. Metropolitan Dade County, 938 F.2d 1239, 1243 (11th Cir. 1991) ("A
 district court may take judicial notice of public records within its files relating to the particular
 case before it or other related cases.”); see also Gamble v. PinnOak Resources, LLC, 511 F.
 Supp.2d 1111, 1123 n.5 (N.D. Ala. 2007) ("the court may take judicial notice of court documents
 and the position taken by one or more of the Defendants in those documents").


                                             Page 2 of 4
Case 2:16-cv-00508-TFM-B Document 166 Filed 12/20/18 Page 3 of 4               PageID #: 4887




 because they support Plaintiff’s Motion to Exclude the Expert Report and Testimony of

 Defendants’ Expert Mort Westman, filed contemporaneously herewith, and correspondingly

 Plaintiffs’ Motion for Class Certification [DE 148].

        WHEREFORE, premises considered, Defendants respectfully request this Honorable

 Court take judicial notice as requested herein.



        Respectfully submitted, this the 20th day of December, 2018:


        /s/ W. Lewis Garrison, Jr.                          /s/ Joseph L. Tucker
        W. Lewis Garrison, Jr.                              K. Stephen Jackson
        wlgarrison@hgdlawfirm.com                           steve@jacksonandtucker.com
        William L. Bross                                    Joseph L. “Josh” Tucker
        william@hgdlawfirm.com                              josh@jacksonandtucker.com
        Brandy Lee Robertson                                JACKSON & TUCKER, P.C.
        brandy@hgdlawfirm.com                               2229 First Avenue North
        Honza J. Prchal                                     Birmingham, AL 35203
        honza@hgdlawfirm.com                                Telephone: 205.252.3535
        HENINGER GARRISON DAVIS, LLC                        Facsimile: 205.252.3536
        2224 First Avenue North
        Birmingham, AL 35203
        Telephone: 205.326.3336
        Facsimile: 205.380.8072

                           Counsel for Plaintiffs and the proposed Class




                                            Page 3 of 4
Case 2:16-cv-00508-TFM-B Document 166 Filed 12/20/18 Page 4 of 4                PageID #: 4888




                               CERTIFICATE OF SERVICE

        I hereby certify that I have this the 20th day of December, 2018, served a copy of the
 foregoing upon all parties to this matter by electronically filing the same with the Court’s
 CM/ECF electronic filing system, which will cause a copy to be electronically served on all
 counsel of record.

 A hard copy of the foregoing, with all Exhibits indexed and tabbed, is not being mailed to the
 Court pursuant to the Court’s Scheduling Order [DE 64, p.6, ¶.9], and CIVIL LOCAL RULE 7(g),
 as Exhibits “A”, “B” and “C” attached hereto are identical to Exhibits “I”, “J” and “K” to
 Plaintiffs Motion to Exclude the Report and Testimony of Defendants’ Expert Mort Westman,
 filed contemporaneously herewith and a copy of which is being mailed to the Court. Plaintiffs
 respectfully do not wish to deliver unnecessary, duplicative additional paper to the Court.



                                                          /s/ Joseph L. Tucker
                                                          Joseph L. “Josh” Tucker
                                                          josh@jacksonandtucker.com
                                                          JACKSON & TUCKER, P.C.
                                                          2229 First Avenue North
                                                          Birmingham, AL 35203
                                                          Telephone: 205.252.3535
                                                          Facsimile: 205.252.3536




                                         Page 4 of 4
